UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF LOUISIANA

JEFFERY SAVAGE (#196217) CIVIL ACTION

VERSUS

JOSEPH LAMARTINIERRE ET AL. NO.: 18-831-BAJ-RLB
ORDER

Before the Court is the United States Magistrate Judge’s Report and
Recommendation (Doc. 19) under 28 U.S.C. § 636(b)(1). The United States
Magistrate Judge recommends that the Court (1) deny Defendants’ Federal Rule of
Civil Procedure 12(b)(5) motion to dismiss, (2) extend the time for service on
Defendants Joseph Lamartinierre and Marcus Jones so that service is deemed timely,
and (3) grant Plaintiff an additional 45 days to serve Defendant Kevin Benjamin.

The Report and Recommendation notified the parties that, under 28 U.S.C.
§ 636(b)(1), they had 14 days from the date they received the Report and
Recommendation to file written objections. (Doc. 19 at p. 1). No party objected. Having
considered Defendants’ motion and supporting memorandum, Plaintiffs’ opposition,
and the United States Magistrate Judge’s Report and Recommendation, the Court
approves the United States Magistrate Judge’s Report and Recommendation and

adopts the findings of fact, conclusions of law, and recommendation.
Accordingly,

IT IS ORDERED that the United States Magistrate Judge’s Report and
Recommendation (Doc. 19) is ADOPTED as the Court’s opinion.

IT IS FURTHER ORDERED that the Motion to Dismiss (Doc. 9) is
DENIED.

IT IS FURTHER ORDERED that Plaintiff is granted an additional 45 days

to properly serve Defendant Kevin Benjamin.

IT IS FURTHER ORDERED that Plaintiffs service of Defendants Joseph

Lamartinierre and Marcus Jones is deemed timely.

Baton Rouge, Louisiana, this /0 —day of July, 2019.

boa
JUDGE BRIAN(A. JACKSON

UNITED STAT ISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA

 
